UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-4263


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTONE FIGURIED,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:12-cr-00098-NCT-1)


Submitted:   November 26, 2013                Decided:   May 8, 2014


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. McClellan, IVEY, MCCLELLAN, GATTON & TALCOTT, L.L.P.,
Greensboro, North Carolina, for Appellant.    Ripley Rand, United
States Attorney, Terry M. Meinecke, Assistant United States
Attorney, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Antone        Figuried         appeals            his     conviction          and

twenty-seven-month           sentence        for        possession          of   counterfeit

federal reserve notes, in violation of 18 U.S.C. § 472 (2012).

Figuried      challenges         the    sufficiency          of       the     evidence,     the

application of an enhancement for obstruction of justice under

U.S. Sentencing Guidelines Manual (“USSG”) § 3C1.1 (2011), and

the       absence    of     an    acceptance            of   responsibility           downward

adjustment under USSG § 3E1.1.                 We affirm.

              Figuried first contends that the district court erred

in denying his Fed. R. Crim. P. 29 motion because the Government

produced      insufficient        evidence         to    support      his     conviction     by

failing to demonstrate intent to defraud.                             “We review de novo

the district court’s decision to deny a . . . Rule 29 motion for

judgment of acquittal.”                United States v. Royal, 731 F.3d 333,

337 (4th Cir. 2013).             We review the sufficiency of the evidence

supporting a conviction by determining whether, in the light

most favorable to the Government, there is substantial evidence

in    the   record     to   support      the       conviction.          United     States    v.

Lespier,      725 F.3d 437,      447   (4th        Cir.     2013).         “Substantial

evidence is . . . evidence that a reasonable finder of fact

could accept as adequate and sufficient to support a conclusion

of    a    defendant’s      guilt      beyond      a    reasonable          doubt.”     United

States v. Hager, 721 F.3d 167, 179 (4th Cir. 2013) (internal

                                               2
quotation marks omitted).                Reversal for insufficient evidence is

appropriate      only    in    cases      where       the    Government’s          failure    to

present substantial evidence is clear.                       Id.

            Figuried       was     convicted         of     possession      of    counterfeit

federal reserve notes.              To obtain a conviction, “the Government

was required to prove . . . : (1) that [Figuried] possessed

counterfeit money; (2) that, at the time of such possession, he

knew the money [was] counterfeit; and (3) that he possessed the

counterfeit money with the intent to defraud.”                            United States v.

Leftenant, 341 F.3d 338, 347 (4th Cir. 2003).                             Figuried does not

dispute that he possessed the money or that it was counterfeit.

Instead,    he    argues      that       the    Government         failed    to    prove     any

intent to defraud.

            We    cannot      agree.           The    Government       adequately      proved

that Figuried had an intent to defraud.                             The evidence showed

that the counterfeit money was hidden in a dresser drawer at

Figuried’s grandmother’s home, away from the $14,000 in genuine

currency    Figuried         had    in    his       room.      See    United       States     v.

Armstrong,       16 F.3d 289,       292    (8th       Cir.    1994)     (stating       that

separation of counterfeit bills from genuine bills is evidence

from   which      jury   may       infer       guilty       knowledge       and    intent    to

defraud).      Further, the amount of money possessed by Figuried is

indicative       of   intent       to    defraud,         especially       where    testimony

established       that   the       counterfeit         bills       were    passable.         See

                                                3
United States v. Lemaire, 712 F.2d 944, 948 (5th Cir. 1983)

(“[P]ossession       of   a    substantial          amount    of    counterfeit     money

might   be     grounds        for     inferring         knowledge     and     intent    to

defraud.”).     Moreover, Figuried’s inability to explain credibly

how he obtained possession of the counterfeit money, or why he

kept it, was significant.                 “Relating implausible, conflicting

tales   to     the    jury      can      be    rationally          viewed     as   further

circumstantial       evidence       indicating          guilt.”      United    States   v.

Burgos, 94 F.3d 849, 867 (4th Cir. 1996) (en banc); see also

United States v. Callanan, 450 F.2d 145, 148 (4th Cir. 1971)

(“Guilty knowledge and willfulness may be inferred from . . .

false explanations . . . .”).                  Although the evidence supporting

intent is circumstantial, we conclude that, when viewed in the

light   most    favorable           to   the       Government,       the    evidence    is

sufficient to sustain Figuried’s conviction.                           See Hager, 721
F.3d at 179.

             Figuried next attacks his sentence, contending that he

was improperly assigned an obstruction of justice enhancement

under USSG § 3C1.1.            “In assessing whether a sentencing court

properly applied the Guidelines, we review the court’s factual

findings for clear error and its legal conclusions de novo.”

United States v. Osborne, 514 F.3d 377, 387 (4th Cir. 2008).                             A

defendant merits a two-level obstruction of justice enhancement

where   he   “willfully        obstructed          or    impeded,    or     attempted   to

                                               4
obstruct or impede, the administration of justice with respect

to the investigation, prosecution, or sentencing of the instant

offense of conviction, and (2) the obstructive conduct related

to (A) the defendant’s offense of conviction and any relevant

conduct; or (B) a closely related offense.”                      USSG § 3C1.1.             As

the   application       notes    clarify,       the     enhancement           applies       to

perjury.      USSG § 3C1.1 cmt. n.4(B).                The district court found

that the defendant gave false testimony under oath “concerning a

material     matter     with    the   willful         intent     to     provide          false

testimony, rather than as a result of confusion, mistake, or

faulty memory.”         United States v. Dunnigan, 507 U.S. 87, 94

(1993); United States v. Smith, 62 F.3d 641, 646-47 (4th Cir.

1995).       The     district    court     also       properly        found       that     the

obstruction     of    justice    enhancement          was    separately           justified

because Figuried removed his ankle monitor and absconded from

house arrest while awaiting sentencing.                     See USSG § 3C1.1 cmt.

n.4(E).      Accordingly, we conclude that the district court did

not clearly err in applying the enhancement for obstruction of

justice.

             Finally,    the    district       court’s      denial     of     a    downward

adjustment     for    acceptance      of   responsibility         is     also       without

error.      Under § 3E1.1, a defendant may receive an offense level

reduction by clearly demonstrating acceptance of responsibility

for   his    offense.      Here,      Figuried        argued     that       he     accepted

                                           5
responsibility      for     possession            of        the   counterfeit        money.

Although    Figuried       contends           this     clearly        demonstrates       his

acceptance of responsibility, his argument is underminded by the

fact that he proceeded to trial and placed his factual guilt at

issue on the element of intent to defraud, and especially so

when he received an enhancement for obstruction of justice.                              See

USSG § 3E1.1 cmt. nn.2, 4; see United States v. Smoot, 690 F.3d
215,    224-25   (4th   Cir.         2012),    cert.        denied,    133   S.    Ct.   962

(2013).     As a result, Figuried fails to demonstrate that the

district   court   erred        in    declining        to    apply    an   offense    level

reduction under § 3E1.1 for acceptance of responsibility.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are    adequately          presented        in   the    materials

before this court and argument would not aid in the decisional

process.



                                                                                   AFFIRMED




                                              6